  8:20-cv-00140-RGK-PRSE Doc # 14 Filed: 07/10/20 Page 1 of 2 - Page ID # 46




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL DEAN ELLIS,

                   Plaintiff,                               8:20CV140

      vs.
                                                MEMORANDUM AND ORDER
DOUGLAS                   COUNTY
CORRECTIONAL CENTER, GRAHM,
c/o; MYERS, BULLOCK, PAITLAN,
BROWN, SGt.; and            NAMES
UNKNOWN, their was a couple others;

                   Defendants.


       This matter is before the court on Plaintiff’s response (filings 12 & 13) to the
court’s June 29, 2020 Memorandum and Order (filing 11) requiring Plaintiff to
show cause why this case should not be dismissed for failure to pay the initial
partial filing fee. As Plaintiff indicates, he sent his payment to the court on June 3,
2020. The court received Plaintiff’s payment on June 8, 2020 but, inadvertently,
the receipt did not get docketed at that time. The docket sheet has been updated to
reflect receipt of Plaintiff’s payment. Accordingly,

        IT IS ORDERED that: Plaintiff has shown sufficient cause and this matter
will proceed. The next step in Plaintiff’s case will be for the court to conduct an
initial review of Plaintiff's claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.
8:20-cv-00140-RGK-PRSE Doc # 14 Filed: 07/10/20 Page 2 of 2 - Page ID # 47




   Dated this 10th day of July, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
